Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s amendments and remarks filed on 02/02/22 have been entered and fully considered and are found convincing. The grounds of rejection set forth in the previous office action are withdrawn as noted below.
35 USC § 103
With regards to the 35 USC § 103 rejection of claim(s) 19-25, applicant argues the claims as amended are not taught by the prior art and the claim(s) should not be rejected under 35 USC § 103. Applicant’s remarks and amendments have been fully considered and are found convincing. The rejection under 35 USC § 103 with regards to claim(s) 19-25 has been withdrawn. The prior art of record, either alone or in combination, fails to teach or suggest the identification of coefficients of a selected inverse transform and performing the selected inverse color transform using the coefficients on the transformed residual sample data that was produced using the inverse transform and inverse quantization. Upon further search and consideration, it was also determined that even if the prior art would have been found the rationale for combination would have been provided as D1 in view of D2 in view of D4 in view of D5 further in view of the potentially newly cited prior art document and been difficult to prove as being combinable as each of the prior art documents teaches a different steps in encoding and encoding data. 

Allowable Subject Matter
Claim(s) 19-25 is/are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record, either alone or in combination, fails to teach or suggest the identification of coefficients of a selected inverse transform and performing the selected inverse color transform using the coefficients on the transformed residual sample data that was produced using the inverse transform and inverse quantization.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amandeep Saini whose telephone number is (571)272-3382.  The examiner can normally be reached on M-F (8AM-4PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rudolph Vincent can be reached on (571)272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMANDEEP SAINI/Primary Examiner, Art Unit 2661